Citation Nr: 1821673	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (claimed as stomach problems and dysentery).

2. Entitlement to service connection for insomnia, claimed as sleeping problems, to include as due to an undiagnosed illness.

3. Entitlement to service connection for an eye disability, to include as due to an undiagnosed illness.

4. Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

5. Entitlement to service connection for neck stiffness, to include as due to an undiagnosed illness.

6. Entitlement to service connection for spot on chest X-ray, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1986 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, the Board remanded the case for further development in August 2015. At that time, the issues of the Veteran's entitlement to service connection for persistent cough (claimed as shortness of breath), and night sweats was before the Board. Following the Board's remand, the RO issued a rating decision in January 2016, granting service connection for restrictive lung disease to include night sweats (pneumonia with persistent cough also claimed as shortness of breath), which constitutes a full award of the benefit sought on appeal with respect to that issue. AB v. Brown, 6 Vet. App. 35, 39 (1993). The case was remanded in April 2017 to allow the Veteran a Board hearing; however, in a January 2018 correspondence the Veteran withdrew his hearing request. The case has since been returned to the Board for appellate review of the issues listed on the title page.

In April 2012, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO. Accordingly, the Board may consider evidence in the first instance. See 38 C.F.R. § 20.1304 (2017).

The Board notes that in August 2015 the Board recharacterized the issue of service connection for spot on chest to service connection for skin spot on chest. As indicated in the Veteran's August 2010 claim, the Veteran was claiming service-connection for three spots on his chest X-ray that appear after he returned from the Gulf War. After the claim was recharacterized, the Veteran reported he did not recall any "spot on chest" and suspected that he was actually referring to the "spots on chest X-ray". Therefore, the Board has recharacterized the issue on appeal as indicated on the title page to reflect the Veteran's understanding of his claim on appeal. 


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from September 1990 to April 1991.

2. The Veteran's irritable bowel syndrome is manifested by, at worst, intermittent diarrhea and abdominal distress, which is not constant.

3. The Veteran's short duration sleep is a known clinical diagnosis, did not have its onset during active service, and is not otherwise causally related to active service.

4. The Veteran does not have an undiagnosed illness characterized by eye burning sensation with exposure to light; and currently diagnosed refractive error is not otherwise related to a disease or injury during active service.

5. The most probative evidence of record is against a finding that the Veteran has a skin disability that arose during or is causally related to active service or that his current skin disorder is due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6. The most probative evidence does not establish that the Veteran's current neck disorder, diagnosed as degenerative joint disease of the cervical spine along with chronic posterior neck myofascial pain, manifested during service or for many years thereafter, or that the condition is related to service.

7. The Veteran's spot on his chest X-ray is part of his diagnosed restrictive lung disease, but is also recognized as a medically unexplained asymptomatic disease process.


CONCLUSIONS OF LAW

1. The criteria for an initial rating greater than 10 percent for irritable bowel syndrome (IBS) have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7319 (2017).

2. The criteria for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness, have not been met. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3. An eye disability manifested by a burning sensation when exposed to light, to include as a disability due to undiagnosed illness, was not incurred in service; and refractive error is not a disease or injury within the meaning of the law providing compensation, and was not incurred in service. 38 U.S.C. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

4. The criteria for service connection for a skin disability, to include as due to an undiagnosed illness, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2017).

5. The criteria for service connection for a neck disability, to include as due to an undiagnosed illness, have not been met. 38 U.S.C. §§ 1101, 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.317 (2017).

6. The criteria for service connection for a spot on chest as a manifestation of the Veteran's service-connected restrictive lung disease due to an undiagnosed illness are met. 38 U.S.C. § 1110, 1117, 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.310, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations. 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Staged ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's irritable bowel syndrome (IBS) is currently evaluated as 10 percent disabling effective April 7, 2008, under 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome). See 38 C.F.R. § 4.114, Diagnostic Code 7319 (2017). A 10 percent rating is assigned under Diagnostic Code 7319 for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress. A maximum 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. Id.

The Veteran contends that his IBS is severely disabling and results in constant abdominal distress and diarrhea and constipation. See October 2011 Notice of Disagreement. For the reasons described below, the Board concludes that an initial rating greater than 10 percent for IBS is not warranted.

In a September 2009 Gulf War examination, the Veteran reported upper abdominal pain after a bowel movement that lasted 4 hours. The pain occurred daily and was described as crampy. There was no nausea or vomiting. He noted there was blood on toilet paper every day, but no anal pain or hemorrhoids. His stools were normal. The examiner noted there was no diarrhea or constipation. The abdominal/gastrointestinal examination was normal. The examiner diagnosed irritable bowel syndrome.

In August 2010, the Veteran submitted a statement that his stomach pain had become so severe in the past three years, and the pain remained for eight to ten hours after every bowel movement. 

A VA intestines examination in October 2010 documented complaints of abdominal pain. A history of weekly constipation and epigastric pain that occurred several times per week was noted. The Veteran reported the epigastric pain was sharp and would last three to six hours. The pain was severe when he went to the toilet. Physical examination revealed the Veteran had a weight loss, but the weight loss was not significant. There were no other significant physical findings. The diagnosis was irritable bowel syndrome. There were no significant effects on his occupation, but there were mild effects on shopping and traveling and moderate effects on chores, exercises, sports, and recreation.

An August 2011 VA treatment records noted the Veteran complained of chronic abdominal pain mainly after having a bowel movement. The pain was cramping. There was no hematemesis, hematochezia, melena, constipation or diarrhea. His abdomen was soft, depressible, and non-tender.

In October 2011, the Veteran submitted a statement that noted his irritable bowel syndrome had worsened and he had to go to the bathroom eight to ten times a day and six to eight times a night. He reported continued symptoms of diarrhea and constipation with constant abdominal distress. He also reported he had lost time from work over the past 12 months due to his IBS, and it was difficult for him to work or sit for long periods of time.

An August 2012 VA treatment record noted no abdominal pain, change in bowels, blood in stool, nausea, vomiting, diarrhea, or constipation. His abdomen was soft and non-tender, but was positive for bowel sounds in all four quadrants with no organomegaly. There was no rebound.

An August 2013 VA treatment record noted no abdominal pain, change in bowels, blood in stool, nausea, vomiting, diarrhea, or constipation. His abdomen was soft and non-tender, but had bowel sounds.

A December 2014 VA treatment record noted the Veteran denied abdominal pain, nausea, vomiting, change in bowel habits and diarrhea. The Veteran's abdomen was non-distended without rebound or guarding. Bowel sounds were active, but no organomegaly or masses. The examining physician noted the IBS was asymptomatic.

June 2015 VA treatment records note the Veteran's abdomen was non-distended without rebound or guarding. Bowel sounds were active, but no organomegaly or masses. The examining physician noted IBS had resolved.

VA examination in December 2015 noted complaints of abdominal bloating and flatulence with certain foods. He also complained of constipation. He was able to maintain his usual weight and activity.  He did not require medication for control of the condition. There was abdominal distension and constipation.  There were no episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition. There was no functional impact on his ability to work.  The examiner diagnosed IBS.

The Board is persuaded by the findings above, that the Veteran's IBS is manifested by, at worst, moderate symptoms with frequent episodes of bowel disturbance with abdominal distress (i.e., a 10 percent rating under Diagnostic Code 7319) throughout the appeal period. See 38 C.F.R. § 4.114, Diagnostic Code 7319. The October 2010 VA examiner found that the Veteran's IBS was manifested by weekly constipation and intestinal pain that occurred several times per week, but not more or less constant abdominal distress (as is required for a 30 percent rating under Diagnostic Code 7319). Id. The December 2015 VA examiner noted there were no episodes of bowel disturbance with abdominal distress. Moreover, as noted above, the Veteran's symptomatology has only improved over time without reports of diarrhea since 2011, and no reports of diarrhea to a medical professional. 

The Veteran is competent to state what he believes he experiences as a result of his IBS. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Nevertheless, the record does not show that the Veteran experiences more than moderate symptoms with frequent episodes of bowel disturbance with abdominal distress (i.e., a 10 percent rating under Diagnostic Code 7319) as to warrant an evaluation in excess of 10 percent at any time during the appeal period. Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent for irritable bowel syndrome is not indicated. See 38 C.F.R. § 4.114, Diagnostic Code 7319.

II. Service Connection

In general, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. See 38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. § 1110. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)).

A. Sleep Disorder

The Veteran seeks entitlement to service connection for sleep disorder. The Veteran asserted that his sleep disorder is etiologically related to his military service. He has reported he first noticed he had trouble sleeping since his deployment in Southwest Asia in Operation Desert Storm or when he was working the night shift as a deputy sheriff. 

With respect to element (1), the medical evidence of record demonstrates that the Veteran has current diagnosis of' short duration sleep.' See January 2016 VA examination. Element (1), current disability, has been satisfied. The remaining questions on appeal are whether the evidence of record supports element (2) in-service disease or injury, and element (3) a medical nexus between current disability and in-service disease or injury.

A review of the Veteran's service treatment records is negative for any indication of sleep disorder during service. An August 1991 separation examination does not reflect any sleep trouble or sleep disorder symptoms, and on the associated report of medical history, the Veteran denied having or had experienced frequent trouble sleeping during his service. 

The Veteran was afforded a Gulf War examination in September 2009 at which time he complained of being unable to stay asleep and that the problem onset was in 1994, when he began a midnight shift while working in the sheriff department. The examiner noted drenching night sweats two times week without related nightmares. The Veteran reported he felt well in the morning.

In a December 2009 statement, the Veteran claimed his sleeping problem began during the Gulf War when dealing with his irritable bowel syndrome.

In an August 2010 statement, the Veteran claimed his insomnia began during the Gulf War and his anxiety and pain from his service-connected disabilities continued to interrupt his sleep.

An August 2011 VA treatment record noted the Veteran reported poor night sleep due to late shifts. 

The Veteran was afforded a VA examination in December 2015. The Veteran reported no trouble going to sleep, but had trouble staying asleep. He started having difficulty sleeping post-service when he worked nights, but he no longer worked nights and continued to have trouble sleeping. He did not wake tired and his energy remained good throughout the day.

In a January 2016 opinion, the examiner diagnosed the Veteran with 'short duration sleep.', The examiner noted that insomnia was often confused with short duration sleep, but that short duration sleep is distinguished from insomnia by the absence of daytime impairment. The examiner further explained that some individuals simply require less sleep and can sleep fewer hours without daytime complaints. The examiner opined that short duration sleep was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the onset was post military and not associated with military service. The examiner further noted that short duration sleep was a condition that had a cleat and specific diagnosis and etiology.

There was no indication of any sleep problems during the Veteran's period of active military service, and there is no medical evidence showing that the Veteran's current diagnosed sleep disorder existed during service. See 38 C.F.R. § 3.303. Rather, the Veteran specifically denied having any sleep problems on the August 1991 medical history report at the time of his separation of service. Element (2) in service disease or injury, has not been shown. 

For the sake of completeness, the Board will now discuss element (3), nexus or relationship, between the Veteran's current diagnosed sleep disorder and his military service. Here, the only medical opinion of record weighs heavily against the Veteran's claim. 

The Board finds that the January 2016 VA examiner's medical opinion is highly probative in this matter, because it is based off of a review of the claims folder, including the Veteran's reported medical history, and based off of consideration of the medical literature. The January 2016 VA examiner's medical conclusion heavily weighs against the claim for service connection. 

The Board has also considered the Veteran's own assertions that his current diagnosed sleep disorder is related to his period of service. However, the Veteran's opinions are outweighed by the other medical evidence of record. Here, the January 2016 VA examiner concluded that there was no evidence of sleep disorder shown during the Veteran's period of service and the medical literature did not support a link between diagnosed sleep disorder and his military service. The VA examination report is highly probative evidence, as it relied on sufficient facts and data, provided a rationale for the opinion, and contained sound reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, element (3), nexus or relationship between the current diagnosed disorders and injury in service or service-connected disability, have not been satisfied, and the Veteran's service-connection claim fails on this basis as well. 

Additionally, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317. Although it is conceded that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the medical evidence of record does not show that the Veteran's sleep disorder cannot be attributed to any known clinical diagnosis. The Veteran's sleep disorder has been clinically diagnosed as short duration sleep, which firmly rules out the possibility of it being a symptom of an undiagnosed illness. Additionally, as the medical evidence of record indicates that short duration sleep has a definite etiology, there is no indication that such would qualify as part of a medically unexplained chronic multisymptom illness. Therefore, service connection for a sleep disorder on a presumptive basis is not warranted. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.

B. Eye Disability

The Veteran alleges he has an eye disorder, manifested by a sensitivity to light that may be due to an undiagnosed illness.

Service treatment records dated October 1989 show the Veteran reported sneezing, watery itchy eyes, and a runny nose. The impression was seasonal allergy rhinitis. 

A Report of Medical Examination dated August 1991 indicates that the Veteran's neurologic, nose, mouth and throat, sinuses and eye examinations were normal.

A November 2006 private treatment record showed the Veteran complained of possible pink eye because pink eye was going around at a correctional boot camp. He reported two days of sticky discharge with worsening erythema and sensation of graininess. On physical examination, bilateral injected conjunctiva was noted. The assessment was bilateral conjunctivitis.

The Veteran was afforded a Gulf War examination in April 2007. There was no blurred vision, discharge, erythema, excess lacrimation, photophobia, jaundiced sclerae, pain, periorbital edema, pruritus, eye pain, or diplopia. On physical examination, pupils were equal and reactive to direct light and accommodation; conjunctiva was pink. 

The Veteran was afforded another Gulf War examination in September 2009. The Veteran reported his eyes burned when exposed to bright light and the onset of the problem was in 1991. There was no history of infection. He saw an eye doctor two years prior and was told his eyes were dry. On physical examination, there was no abnormality of the fundus, lids, eyebrows, or conjunctivae. The examiner indicated that a separate eye examination was needed, but the Veteran had not responded to telephone calls for an appointment.

In December 2009, the Veteran submitted a statement that his eye disability was caused by the weather and sand condition during the Gulf War. He noted he had been treated for this condition by an eye doctor and referenced pink eyes with burning when exposed to light and the sun.

An August 2013 VA treatment record noted the Veteran did not have blurred or double vision. The physician noted sclerae anicteric and conjunctiva noninjected.

The Veteran was afforded a VA examination in December 2015. The examiner diagnosed refractive error, OU. All other testing was normal and no other eye conditions were noted.

Under 38 C.F.R. § 3.303 (c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits. As the Veteran's diagnosis is refractive error, this condition is not a disease or injury for purposes of service connection. See McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991). 

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case. There is no evidence to suggest that there is any visual disability that is causally or etiologically related to service. In short, the evidence does not reflect aggravation or a superimposed disability.

While the Veteran is competent to report symptoms, he is not competent to provide an etiology opinion linking refractive error to active service, as this is beyond the capacity of a lay person to observe. Moreover, while the Veteran has reported photophobia in the past, he has not reported this symptomatology to an eye physician when present at an examination. 

In short, for the reasons and bases set forth above, the Board concludes that the evidence weighs against granting service connection for a disability manifested by eye burning sensation with exposure to light, to include refractive error. On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Skin Disability

The Veteran contends that his skin disorder began during and is the result of his service during the Persian Gulf War. In particular, he has asserted that his environmental exposures resulted in him developing a skin disorder after his return from his overseas deployment in 1991.

The Veteran's August 1986 enlistment examination report documented no abnormalities or defects of the skin. The Veteran is thus presumed to have been of sound condition in this regard upon entering active duty. See 38 U.S.C. § 1111 (2017). Service treatment records dated May 1987 and July 1990 document complaints and treatment of a skin abnormality during service. In May 1987, the Veteran complained of a rash on his upper back. He had the rash three weeks while out in the field. He reported the rash was worse in the sun or when sweating. The itchiness would come and go. A series of lumps were noted on the left side and stomach region. There was no infection or redness and it did not seem to itch. The assessment was prickly heat. In July 1990, the Veteran had pruritus on his feet. Tinea pedis was assessed. The Veteran's August 1991 ETS report of medical examination does not document any abnormalities or defects corresponding to the skin. On his separation report of medical history, the Veteran denied present or a history of skin diseases. 

A June 2005 private physical noted no rash. 

The Veteran was afforded a VA Gulf War examination in April 2007. The examiner noted there was no history of acne, skin blisters, cancer, discoloration, chronic ulcer, or pruritus. On physical examination, the skin had no acne scars, pigmentations, tattoos, or body piercings.

The Veteran was afforded another VA examination in September 2009. The Veteran reported a patch of rough skin that was itchy. It was quarter size on the trunk and upper legs. The Veteran reported it had been present a few months. He had been diagnosed with a fungus and prescribed cream by a dermatologist. On physical examination, the examiner noted very faint hyperpigmentation on the left anterior lower chest, right chest, and right upper thigh. There was no scale. The examiner noted it was eczema like. The examiner diagnosed tinea versicolor.

January 2011 and August 2011 VA treatment records noted the Veteran's skin had no lesions of rash. 

In October 2011, the Veteran submitted a statement that his skin condition that occurred in service continued to give him pain.

The Veteran was afforded a VA examination in December 2015. The Veteran reported a rash on his lower back that would come and go for approximately eight years. He said his wife reported rough skin. He scratched the area sometimes. The examiner diagnosed tinea versicolor. The examiner noted that the Veteran's skin condition was not apparent on physical examination. 

In January 2016, the examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner noted that the Veteran was diagnosed with tinea versicolor in 2009 and the record documented the onset of the rash in 2009. The examiner noted this was 18 years after separation from service. The examiner also noted that tinea versicolor was a specific diagnosis with a specific etiology. 

When considering the evidence of record under the relevant laws and regulations cited above, the Board finds that service connection for tinea versicolor is not warranted on a direct or presumptive basis.

As an initial matter, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.317. Although it is conceded that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, the medical evidence of record does not show that the Veteran's skin condition cannot be attributed to any known clinical diagnosis. The Veteran's skin condition has been clinically diagnosed as tinea versicolor, which firmly rules out the possibility of it being a symptom of an undiagnosed illness. Additionally, as the medical evidence of record indicates that tinea versicolor has a definite etiology, there is no indication that such would qualify as part of a medically unexplained chronic multisymptom illness. Therefore, service connection for a skin disorder on a presumptive basis is not warranted.

The Board has also considered whether the Veteran is entitled to service connection on a direct-incurrence basis. The Veteran has been provided with a diagnosis of tinea versicolor; there is thus evidence of a current skin disability.

As to the in-service component, the Veteran asserts that his exposures while serving in Southwest Asia caused his skin disorder. The Veteran's service personnel records confirm that he served in the Southwest Asia Theater of operations during the Persian Gulf War, and considering the places and circumstances of his service, the Board concedes such environmental exposures. 

Turning to the question of a nexus, the preponderance of the evidence is found to weigh against a finding that the Veteran's tinea versicolor either arose during or is etiologically related to the Veteran's active service. 

In this case, the January 2016 opinion is found to carry significant probative weight, as the report itself indicates that the reviewing physician conducted a thorough review of the relevant evidence of record, to include the lay assertions presented by the Veteran. The physician indicated that there is insufficient scientific evidence to demonstrate a causal relationship between service and the later development of chronic dermatological conditions. While the Board does not doubt that the Veteran truly believes his tinea versicolor to be causally related to his active service in Southwest Asia, determining the relationship  of a skin condition to service is a complex medical question that requires medical knowledge and expertise, and the Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current skin condition to such service. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The opinion provided in January 2016 is found to be consistent with the evidence of record. Notations of complaint or treatment for a chronic skin disorder are absent from the Veteran's service treatment records. At the time of his separation examination, the Veteran also specifically denied then or previously having any skin disease. 

In conclusion, although the Veteran is conceded to have served in Southwest Asia during the Persian Gulf War and to have been exposed to various environmental hazards during such service, a preponderance of the evidence weighs against a finding that the Veteran's skin condition, diagnosed as tinea versicolor, arose during or is etiologically related to his active military service; service connection must therefore be denied on a direct basis. The evidence of record also does not demonstrate that the Veteran's diagnosed tinea versicolor, having a clear etiology, represents an undiagnosed illness or a sign or symptom of a medically unexplained chronic multisymptom illness; service connection on a presumptive basis under 38 C.F.R. § 3.317 must additionally be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as a preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not for application. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. Neck Disability

The Veteran essentially contends that he developed joint pain during his active service, resulting in his current neck disorder. 

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative joint disease of the cervical spine along with chronic posterior neck myofascial pain. Accordingly, the first criterion for establishing service connection has been met. The question becomes whether this condition is related to service. 

Service treatment records are devoid of complaints of or treatment for problems involving the neck. An August 1991 report of medical history conducted at the time of the Veteran's discharge from active duty service documents no complaints. 

A June 2005 private physical examination noted a normal neck.

The Veteran was afforded a Gulf War examination in April 2007. The Veteran reported he sometimes had neck pain after lifting weights. He denied a history of joint pain, back pain, muscle pain, and cramps. On physical examination the neck had no thyromegaly, adenopthy or carotid bruit.

A September 2009 VA Gulf War examination noted no neck symptoms. There were no joint symptoms. There was no cervical adenopathy or carotid bruit.

In August 2010, the Veteran submitted a statement that his neck stiffness and pain with limited movement was constant. He also noted his neck muscles were rigid and had continuous pain.

In October 2011, the Veteran submitted a statement that his neck stiffness stated in the Gulf War. He reported he went to sick call and complained about the stiffness, but was told to keep working and shut up.

In February 2012 VA treatment records, the Veteran complained of neck pain. X-rays of his cervical spine showed moderate degenerative changes.

An August 2013 VA treatment record showed the Veteran complained of neck pain upon turning to the right. On physical examination the neck was supple. There was no jugular vein distension. There was adequate neck range of motion, but a tender right sternocleido mastoid was noted. The assessment was cervical degenerative joint disease and spasm.

An October 2013 VA treatment record showed the Veteran complained of neck pain. The onset was over 15 years, but the Veteran could not recall a specific causative incident. He described the neck pain as intermittent dull ache and denied radiating pain. The pain was primarily right sided to the right upper trapezius region. The pain was usually worse at night in relation to his sleeping position. On physical examination the cervical spine active range of motion had limited extension and right rotation. The assessment was cervical myofascial pain syndrome.

December 2014, January 2015, March 2015, and April 2015 VA treatment records showed continued treatment for complaints of neck pain.

A June 2015 VA treatment record showed the Veteran's neck was supple with full range of motion without pain. His neck was negative for jugular vein distension or bruits.

The Veteran was afforded a VA examination in December 2015. The examiner diagnosed cervical strain and degenerative arthritis of the spine. The examiner noted that service treatment records were silent for a neck condition or diagnosis. The Veteran reported he was a telephone line installer in service and climbed poles with heavy equipment around his neck. The Veteran reported completion of rehabilitation with improvement of symptoms, but since rehabilitation his myofascial neck pain and stiffness had increased. On physical examination, the Veterans extension, right lateral flexion and left lateral flexion were limited by five degrees. All range of motion exhibited pain. Muscle spasm and localized tenderness were present, but did not result in abnormal gait or abnormal spinal contour.

In the January 2016 opinion, the examiner noted the Veteran did not demonstrate clinical signs of neck stiffness, but did have symptoms of chronic posterior neck myofascial pain along with the diagnosis of cervical spine degenerative joint disease. The examiner opined that the radiographic features of the cervical spine degenerative joint disease were consistent with mild, age-related degenerative changes. The examiner noted there were no radiographic signs of trauma to the cervical spine. The examiner further noted at the time of the examination there was no evidence of record indicating that the Veteran sustained a neck condition, diagnosis, injury, or hazardous occupational exposure while in military service. 

At this juncture, the Board notes that there is no competent evidence of arthritis affecting the neck within one year of the Veteran's August 1991 discharge from service. As such, service connection on a presumptive basis for the degenerative joint disease of the cervical spine is not warranted. 38 C.F.R. §§ 3.307, 3.309. 

As there is no competent evidence of chronic problems affecting the neck in service or within one year following the Veteran's August 1991 discharge from service, competent evidence linking the current neck condition with service is required to establish service connection. 

While the Veteran believes that his current neck disorder is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of a cervical spine musculoskeletal disability is a matter not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the diagnosis and etiology of his current neck disorder is not competent medical evidence. The Board finds the opinion provided by the VA examiner in January 2016 to be significantly more probative than the Veteran's lay assertions.

The preponderance of the competent evidence does not establish that the Veteran's current neck disorder was incurred in or related to service. Therefore, service connection on a direct basis is not warranted. 38 C.F.R. § 3.303. In addition, as the complaints involving the Veteran's neck have been attributed to a known clinical diagnosis, compensation on a presumptive basis pursuant to the regulations pertaining to Persian Gulf War Veterans is also not warranted. 38 C.F.R. § 3.317. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claims for service connection for a disorder of the neck, that doctrine is not applicable in this case. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

E. Spots on Chest

The Veteran asserts the spot on a chest X-ray was not present until he returned from the Gulf War. 

A left lower lobe lung nodule was first seen on chest X-ray in January 2005. The nodule continued to be monitored for the next two years before it was considered benign.

In January 2016, the VA examiner noted that a January 2005 pulmonary function test suggested restrictive lung disease, but an evaluation for possible causes was negative. As part of the evaluation the Veteran had a chest X-ray that demonstrated a solitary pulmonary nodule in the left lung. The examiner noted that since the chest X-ray was normal in January 2005 it was unknown how long the solitary pulmonary nodule was present. The examiner noted that there was no evidence to indicate that it was present during military service, but there was no way to determine the onset. The examiner opined that this was not an uncommon clinical scenario, but it was also not clearly explained in this case. The examiner opined it was a diagnosable but medically unexplained asymptomatic disease process. The examiner further opined that the condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness. 

Here, VA treatment records indicate the Veteran's spot on chest X-ray is attributed to his service-connected restrictive lung disease. There is no other medical condition that has been associated with the spot on chest X-ray. When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor with the symptoms in question attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Thus, service connection is warranted for spot on chest X-ray as a manifestation of restrictive lung disease. See 38 U.S.C. § 5107(b), 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for irritable bowel syndrome is denied.

Service connection for short duration sleep is denied.

Service connection for an eye disability is denied.

Service connection for a skin condition is denied.

Service connection for neck stiffness is denied.

Service connection for spot on chest, as a manifestation of service-connected restrictive lung disease, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


